DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Objections
Claims 1, 3, 4, 7-10, and 12-14 are objected to because of the following informalities.
Considering Claims 1, 3, 4, 7-10, and 12-14: Applicant should amend the preamble of claim 1 to conform to standard usage of articles.  Specifically, applicant should amend claim 1 to begin with “A method for obtaining a biodegradable polyesteretheramide . . . .”  Similarly, applicant should amend the preambles of the dependent claims to begin with “The method for obtaining a biodegradable polyesteretheramide according to claim . . . .”  The amendment suggested by the examiner is not intended to change the scope of the claims.  Appropriate correction is required.
Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3, 4, 7-10, and 12-14 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the 
Considering Claims 1, 3, 4, 7-10, and 12-14: There does not appear to be written description support for numerous limitations recited by claim 1.  Specifically, it is not clear that applicant was in possession of, at the effective filing date of the claimed invention, the “ester compounds,” “amide compounds,” “oligomer chain,” “filter,” “pelletizer,” “pellets,” and “melted, mixed with additives and cooled” limitations added to claim 1 in the amendment to the claims dated October 20, 2020.
The examiner recognizes that some of these limitations might be referred to by other terms in the specification.  For example, the examiner recognizes that it is possible that the claimed “pellets” may correspond to the “chippings” of the specification.  However, in the claim language applicant should either use the terms appearing in the specification or clarify on the record why there is support for terms in the claims that do not appear in the specification.
Response to Arguments
Applicant’s arguments in the remarks dated February 10, 2021, have been fully considered, and the examiner responds as follows.
In the remarks, applicant argues that the written description rejection should be withdrawn because the limitations raised by the examiner in the rejection are “well within the knowledge of a person of ordinary skill in the art.”  Applicant does not point to any sections of the specification that show applicant was in possession of the limitations at issue.  This argument has been fully considered but is not found to be persuasive.
As set forth in MPEP § 2163.02, the fundamental factual inquiry into whether the written description requirement is satisfied is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S. Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).
The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement.  If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  This conclusion will result in the rejection of the claims affected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.
Applicant’s assertions that the claim limitations not appearing in the specification would be within the knowledge of one or ordinary skill in the art is not considered sufficient to show that applicant was in possession of the claimed invention.  
With respect to some of the limitations raised by the examiner in the rejection, it appears that the specification may describe the limitations in different terms.  For example, the “pellets” limitation at line 27 of claim 1 may reasonably correspond to the “chippings” and “polymer chippings” of the specification at page 5, lines 24-26, and page 6, line 5.  
However, in other cases it does not appear that there is any corresponding term that appears in the specification.  For example, at line 26, claim 1 recites that the 
If applicant maintains that there is written description support for claim limitations that do not expressly appear in the specification, applicant should point to the sections of the specification (by page and line number) demonstrating that applicant was in fact in possession of the limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS E HILL/Primary Examiner, Art Unit 1767